         Case 2:21-cv-01294-GJP Document 3-2 Filed 04/12/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
COLIN SHOLES, et al.                             :
                                                 :
                                                 :
                      Plaintiffs                 :
                                                 :
                      v.                         :
                                                 :   Civil Action No. 21-1294
                                                 :
TORCHLIGHT TECHNOLOGY GROUP LLC,                 :
et al.                                           :
                                                 :
                      Defendants                 :
                                                 :
                                                 :

                                           ORDER

       AND NOW, this ____ day of _______________, 2021, upon consideration of the Motion

to Dismiss Plaintiffs’ Complaint filed by Defendants Matthew Morano and Helene Seydoux, and

any response thereto, it is hereby ORDERED that the Motion is GRANTED and Counts I, II,

III, IV, V, VI, VII, VIII, IX, XI, and XII of Plaintiffs’ Complaint are hereby DISMISSED.




                                            United States District Court Judge
